Daddi v Valencia (2014 NY Slip Op 07976)





Daddi v Valencia


2014 NY Slip Op 07976


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2014-00351
 (Index No. 2831/12)

[*1]Enzo Daddi, respondent, 
vAnastacio Valencia, appellant.


McCabe, Collins, McGeough & Fowler, LLP, Carle Place, N.Y. (Patrick M. Murphy of counsel), for appellant.
Gregory W. Bagen, Brewster, N.Y. (Dara L. Warren and Allison Henig of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Putnam County (Lubell, J.), dated October 3, 2013, which granted the plaintiff's motion for summary judgment on the issue of liability.
ORDERED that the order is affirmed, with costs.
In support of his motion for summary judgment on the issue of liability, the plaintiff established that his vehicle was in the southbound lane of North Division Street in Peekskill, when the vehicle operated by the defendant, which was in the northbound lane, suddenly crossed into his lane in violation of Vehicle and Traffic Law § 1128(a). This evidence established the plaintiff's prima facie entitlement to judgment as a matter of law (see Williams v New York City Tr. Auth., 37 AD3d 827). In opposition to the motion, the defendant failed to raise a triable issue of fact (see Summers v Teddy Cab Corp., 50 AD3d 671; Shuman v Maller, 45 AD3d 566; Williams v New York City Tr. Auth., 37 AD3d at 827, 828). Accordingly, the Supreme Court properly granted the plaintiff's motion.
MASTRO, J.P., HALL, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court